Citation Nr: 1136284	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than November 29, 2006 for the assignment of a 10 percent disability rating for healed fracture, non-displaced, 3rd and 4th metatarsus, dislocation metatarsus 2nd, 3rd, 4th, and 5th, to include as due to clear and unmistakable error (CUE).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A hearing was held on May 12, 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reason for Remand:  To obtain VA treatment records.  

During the May 2011 video conference hearing, the Veteran identified receiving medical treatment from the VA Medical Centers in Marion, Illinois and St. Louis, Missouri.  These records are not associated with the claims file and there is no indication that the RO attempted to request these records.  Therefore, the RO/AMC should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records from the VA Medical Centers in Marion, Illinois and St. Louis, Missouri.  If the records are not available, a note to that effect must be included in the Veteran's claims file and the Veteran notified accordingly.

2.  The RO/AMC should also request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disability.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



